lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2322 DiSCip|inary DOCket NO. 3

Petitioner : No. 179 DB 2016
v. : Attorney Registration No. 58434
V|NCENT A. ClRlLLO, |V, : (l\/|ontgomery County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 18th day of Novem|oer, 2016, upon consideration of the Verified
Statement of Resignation, Vincent A. Cirillo, |V, is disbarred on consent from the Bar of
the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply With the
provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board
pursuant to Pa.R.D.E. 208(9).